1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                    DISTRICT OF NEVADA

8                                              ***

9     ABRAHAM AUSTIN,                                         3:19-cv-00346-MMD-CLB
                                                     Case No. 3:19-cv-00346-MMD-CBC
10                                    Petitioner,                  ORDER
               v.
11
      WARDEN BILL GITTERE, et al.,
12
                                  Respondents.
13

14         This Court previously reviewed Petitioner Abraham Austin’s 28 U.S.C. § 2254
15   habeas corpus petition and directed the Clerk of Court to serve it on Respondents. (ECF
16   No. 5).
17         The Court also denied Petitioner’s motion for appointment of counsel because the
18   Petition clearly presents the issues that he wishes to raise, and the legal issues do not
19   appear to be particularly complex. (Id. at 2.) Chaney v. Lewis, 801 F.2d 1191, 1196 (9th
20   Cir.1986), cert. denied, 481 U.S. 1023 (1987). Petitioner has filed another motion for
21   appointment of counsel. (ECF No. 14.) The Court reminds Petitioner that there is no
22   constitutional right to appointed counsel for a federal habeas corpus proceeding.
23   Pennsylvania v. Finley, 481 U.S. 551, 555 (1987); Bonin v. Vasquez, 999 F.2d 425, 428
24   (9th Cir.1993). The decision to appoint counsel is generally discretionary. Chaney, 801
25   F.2d at 1196; Bashor v. Risley, 730 F.2d 1228, 1234 (9th Cir 1984). Petitioner’s second
26   motion for counsel consists of a form motion and this Court’s screening order (ECF No.
27   5), but it sets forth no additional bases that warrant appointment of counsel. (ECF No.
28   14.) Petitioner’s second motion for the appointment of counsel is denied.
1          It is therefore ordered that Petitioner’s motion for appointment of counsel (ECF No.

2    14) is denied.

3          It is further ordered that Respondents’ motion for extension of time to file a

4    response to the Petition (ECF No. 12) is granted. Respondents shall file their responsive

5    pleading on or before January 3, 2020.

6

7
           DATED THIS 18th day of November 2019.
8

9
                                              MIRANDA M. DU
10                                            CHIEF UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                2
